In a proceeding for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Orange County (Bartlett, J.), dated February 18, 2004, which denied the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The gravamen of the petitioner’s claim is that his reappearance for parole consideration was unreasonably delayed. However, since the remedy for such a wrong is an immediate reappearance, and not immediate release, the instant proceeding was properly dismissed (see People ex rel. Mack v Reid, 113 AD2d 962 [1985]; Jones v United States Bur. of Prisons, 903 F2d 1178, 1181 [1990]).
Dillon, J.P., Hinds-Radix, Maltese and Barros, JJ., concur.